767 N.W.2d 655 (2009)
483 Mich. 1133
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brian Scott HERNANDEZ, Defendant-Appellant.
Docket No. 137563. COA No. 287028.
Supreme Court of Michigan.
July 15, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's April 1, 2009 order is considered, and it is GRANTED. We VACATE our order dated April 1, 2009. On reconsideration, the application for leave to appeal the September 19, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.